In an action for separation, wherein defendant counterclaims for separation, plaintiff appeals from an order denying her motion for temporary alimony and referring the motion for counsel fees to the trial court. Order reversed, with $10 costs and disbursements, and motion granted to the extent of allowing temporary alimony from November 17, 1954, at the rate of $25 a week, payable weekly; and counsel fees of $250, one half payable within ten days from the entry of the order hereon and the balance before the day of trial, with such additional counsel fee, if any, as may be fixed by the trial court. {Shaw v. Shew, 266 App. Div. 983.) Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Murphy, JJ., concur.